Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Russell M. Steinbrenner (Reg. No.: 73461) on 02 March 2022.
The application has been amended as follows: 

1.	(Currently Amended)  A fraud prevention system comprising:
	a fraud prevention server including an electronic processor and a memory, the memory including a feature drift hardened online application origination (OAO) service,
wherein, when executing the feature drift hardened OAO service, the electronic processor is configured to
	detect, with respect to a first OAO model, feature drift in a dataset of an online application that exceeds a predefined threshold,
generate one or more feature drift hardened OAO models that mitigate the feature drift, 
determine a fraud score of the online application based on the one or more feature drift hardened OAO models that differentiates between a behavior of a normal user and a behavior of a nefarious actor during a submission of the online application on a device and mitigates the feature drift, and
,
wherein the one or more feature drift hardened OAO models include a feature set with behavioral features, and 
wherein ranges associated with the behavioral features mitigate the feature drift detected in the dataset with respect to the first OAO model.

2.	(Currently Amended)  The fraud prevention system of claim 1, wherein the first OAO model includes a second feature set with second behavioral features
Allowable Subject Matter
Claims 1-20 are allowed.
The claims are directed to novel and non-obvious systems non-transitory computer-readable medium comprising instructions for fraud prevention which requires, at least in part, generate one or more feature drift hardened OAO models that mitigate the feature drift, determine a fraud score of the online application based on the one or more feature drift hardened OAO models that differentiates between a behavior of a normal user and a behavior of a nefarious actor during a submission of the online application on a device and mitigates the feature drift, and control a client server to approve, hold, or deny the online application based on the fraud score that is determined, wherein the one or more feature drift hardened OAO models include a feature set with behavioral features, and wherein ranges associated with the behavioral features mitigate the feature drift detected in the dataset with respect to the first OAO model.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435